DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 17 recites a gas cushion which is not recited in applicant’s disclosure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mauck et al. (US 2013/0206058) and further in view of Young (US 5,912,184).
Regarding Claims 1-5, 15:  Mauck teaches a method for maintenance of a manufacturing system comprising:
during a manufacturing process, circulating a first gas including nitrogen, noble gases, or combinations thereof [0079] within an interior of an enclosure housing a manufacturing apparatus [0070], wherein the enclosure has at least one opening (e.g., Fig. 3, element 130) providing external access to the interior of the enclosure; 

preparing the interior of the enclosure for a maintenance procedure by circulating a second gas including clean dry air [0213];
opening the interior of the enclosure to the external environment through the at least one enclosure opening  and accessing the interior through the at least one opening from the environment external to the enclosure to perform the maintenance procedure, wherein the opening is a removable window [0081]; and 
exhausting gas through an exhaust duct mounted proximal to a side of the at least one enclosure opening [0084].
Mauck does not expressly disclose maintaining the interior of the enclosure at a negative pressure relative to the pressure of the environment external to the enclosure and establishing a curtain of gas proximal one side of the enclosure opening to cover the opening.  However, Mauck does teach the use of a gas curtain to isolate individual spaces within the enclosure [0073]. Young teaches that during a maintenance procedure of a manufacturing process when an access opening is opened, the exhaust system reduces pressure in the process area to prevent contaminants from escaping to the external environment (col. 3, ll. 35-51) while at the same time, utilizing a gas curtain (Fig. 1, element 13) proximal to one side of the opening to prevent contaminants from entering the area while the access window is opened (col. 6, ll. 23-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mauck by maintaining the interior at a negative pressure relative to the pressure of the external environment and 
Mauck does not expressly disclose exhausting gas through an exhaust duct mounted proximal to another side of the at least one opening opposite to the side of which the gas curtain is established.  However, given the finite number of sides within the interior of the enclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mauck by disposing the gas curtain and exhaust duct on opposing sides of the opening as claimed in order to efficiently remove the contaminants at the entry point of the system.
Regarding Claims 6-9: Mauck and Young teach the elements of Claim 1, as discussed above.  Mauck further teaches maintaining a level  of one or more reactive species in the interior of the enclosure at 0.1 ppm or lower, wherein the one or more reactive species include water vapor, oxygen, and an organic solvent [0054].
Regarding Claim 10:  Mauck and Young teach the elements of Claim 1, as discussed above, but do not expressly disclose opening the enclosure after detecting a level of the second gas at a predefined level.  However, it is understood that the clean dry air (second gas) is flowed to the interior for the purposes of maintaining CDA environment during the maintenance procedure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mauck and Young by detecting the CDA level before opening the enclosure to ensure the CDA environment is sufficiently established in order to further prevent particle contamination. 
Regarding Claim 11:  Mauck and Young teaches the elements of Claim 1, as discussed above. Though Mauck and Young do not expressly disclose the negative pressure within the claimed range, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the workable range of the negative pressure in order to prevent particle contamination in the enclosure. 
Regarding Claim 12:  Mauck and Young teach the elements of Claim 1, as discussed above.  Mauck does not expressly disclose opening a throttle valve that is in fluid communication with the exhaust duct to maintain the interior of the enclosure at the negative pressure.  However, Young teaches reducing the pressure by opening a valve in fluid communication with an exhaust (col. 3, ll. 35-51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mauck and Young by opening a throttle valve in communication with the exhaust duct to reduce the pressure as suggested by Young.
Regarding Claim 13:  Mauck and Young teach the elements of Claim 1, as discussed above.  Mauck and Young teach the use of a gas curtain to isolate spaces.  Young teaches that the gas curtain prevents particles from migrating into the enclosure (col. 6, ll. 35-37), and thus reads on the claimed diffusion barrier.
Regarding Claim 14:  Mauck and Young teach the elements of Claim 1, as discussed above.  Mauck further teaches circulating the gas through a fan filter unit [0067].
Regarding Claims 16 and 18:  Mauck and Young teach the elements of Claim 1, as discussed above.  Mauck further teaches that the manufacturing apparatus comprises an inkjet printing system and the manufacturing process is an OLED manufacturing process and comprises depositing an organic material on a substrate using the inkjet printing system (see abstract and [0004]).
Regarding Claim 17:  Mauck and Young teach the elements of Claim 17, as discussed above.  Mauck further teaches that the substrate is supported using a floatation table [0072], which is read as the claimed gas cushion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmura et al. (US 7,465,225) relates to a method of controlling a clean room environment by switching between an air shower mode, ventilation mode, positively-pressurized work mode, and negatively-pressurized work mode (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA N. CAMPBELL whose telephone number is (571)270-7382.  The examiner can normally be reached on Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.N.C/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Examiner, Art Unit 1714